       Case 1:20-cv-06156-PAE-SN Document 23 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSE LUIS AURELIO PINZON, et al.,

                                       Plaintiffs,                   20 Civ. 6156 (PAE) (SN)
                        -v-
                                                                             ORDER
 168 8TH AVENUE FOOD CORP., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On August 6, 2020, plaintiffs filed the complaint. Dkt. 1. Defendant have not appeared

or answered to otherwise responded to the complaint. On September 14, 2020, Judge Netburn

issued an order directing the plaintiffs to file for a default judgment or otherwise inform he Court

how plaintiffs wished to proceed by September 18, 2020. Dkt. 11. On September 14, 2020,

plaintiffs filed for and received Clerk’s Certificates of Default as to both defendants. Dkts. 16–

17. Also on September 14, 2020, plaintiffs filed a status report indicating that upon issuance of

the Clerk’s Certificates of Default, plaintiffs would move for default judgment. Dkt. 15.

       On November 17, the Court issued an order directing plaintiffs to file a motion for default

judgment or otherwise show cause as to why the case should not be dismissed for failure to

prosecute. Dkt. 18. On November 27, 2020, plaintiffs filed a motion for default judgment.

Dkts. 19–21.

       Plaintiffs’ papers in support of its motion are in good order. If either defendant wishes to

oppose the motion, their counsel shall enter a notice of appearance prior to December 29, 2020,

and file an opposition on ECF, explaining why a default judgment is not warranted, by

December 29, 2020 at 5 p.m.
       Case 1:20-cv-06156-PAE-SN Document 23 Filed 12/01/20 Page 2 of 2




       Plaintiffs are to serve the November 17, 2020 Order to Show Cause, Dkt. 18, this order,

and the papers in support of their motion for a default judgment on all defendants forthwith and

file proof of this service no later than December 15, 2020.

       SO ORDERED.


                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: December 1, 2020
       New York, New York
